 

AO\@e(Rev_oaset,amaemmngeR Documeml Filed 11/23/13 Page§(g{#§h‘§§§§l§fffm<'r

DFTF\{AS
MLED
UNITED STATES DISTRICT COURT ”

for the NOV 2 8 20i8

Northern District of Texas

 

CLERK, . . isTRICT CQURT
In the Matter of the Search of By
(Briefly describe the property to be searched
or identijj/ the person by name and address)

B|ack LG cell phone l\/|ode|: LG|\/|P260 With |ME|:
355266-08-676836-1 (DEA Exhibit N-2)

Case No. 2:18-!\/|J-‘l77

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to belleve that on the following person or property (idemify the person or describe the
property to be searched and give its location).'

SEE ATTACH|\/|ENT A
located in the NORTHERN District of TEXAS , there is now concealed (idemify the

person or describe the property to be seized)§

SEE ATTACHIV|ENT B

 

 

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
l!{ evidence of a crime;
l!{contraband, fruits of crime, or other items illegally possessed;
E(property designed for use, intended for use, or used in committing a crime;

EI a person to be arrested or a person who is unlawfully restrained.

The search is related to a Violation of:

Code Section O/j’ense Description

Tit|e 21, USC, Sections 841(a) Possession With lntent to Distribute 500 Grams or More of |\/|ethamphetamine.
(1) and 841 (b)(1 )(A)(viii)

The application is based on these facts:

SEE AFF|DAV|T

M/ Continued on the attached sheet.

[I Delayed notice of days (give exact ending date if more than 30 days: j ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

cba/§

Applicant 's signature

 

Chris Wa|ters, DEA TFO

Printed name and title

 

Sworn to before me and signed in my presence.

LEE/461 %€Mimc/Qew@

Jua'ge ’s signature

City and State: AMAR|LLO, TEXAS ` LEE ANN RENO, U.S I\/|AG|STRATE JUDGE

Printed name and title

 

 

 

Case 2:18-mj-OOl77-BR Document 1 Filed 11/28/18 Page 2 of 15 Page|D 2

Attachment A

Property to Be Searched

A black LG cell phone Modelz LGMP260 With IMEI; 355266-08-676836-1 (DEA
Exhibit N-2).

 

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 3 of 15 Page|D 3

ATTACHMENT “B”
LIST OF ITEMS T() BE SEARCH FOR AND SEIZED

Property to be Searched and Seized

All electronic records relating to violations of Possession with Intent to Distribute
a Controlled Substance, in violation of Title 21, United States Code, Section
84l(a)(l), including:

Text messages;

E-mail messages;

Voice mail messages;

Internet browsing history;

Historical location (GPS) data;

Photos;

Video;

Audio files;

Calendars;

Word processing documents;
Spreadsheets;

Text files;

Contact names and telephone numbers;
Incoming and outgoing call logs; and
Forensic evidence that establishes how the device was used, the purpose of
its use, who used it, and when it was used.

 

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 4 of 15 Page|D 4

-2118-1\/11-177
AFFIDAVIT lN SUPPORT OF APPLICATIONS F()R SEARCH WARRANT

I, Chris Walters, a Task Force Offlcer with the Drug Enforcement Administration,

do depose and say:
Affiant’s Qualifications

l. l have been a Task Force Officer (TFO) with Drug Enforcement
Administration (DEA) since January 2012. I have received basic training from the DEA,
Texas Department of Public Safety (DPS), the Midwest Counter Drug Training Center,
the Texas Narcotics Offlcers Association, and several other organizations l am currently
assigned as a TFO with the DEA’s Amarillo High Intensity Drug Trafflcking Areas
(HIDTA) group. My duties include, but are not limited to, investigating drug trafficking
organizations responsible for the smuggling, distribution, and transportation of quantities
of illegal controlled substances into and across the United States l have been involved in
previous investigations in which drug trafficking organizations purchase assets and
operate front companies in an attempt to launder drug proceeds and conceal the true
source of their illegal income. In each of these investigations the members of the
organizations have utilized telephones in order to communicate and orchestrate their
distribution operations Concurrent with my assignment to the Amarillo DEA Task
Force, l am employed as a Deputy with the Potter County Sheriff’ s Office and have been
so employed for the past 21 years For the previous seven years at the Sheriff s

Department, l had been assigned to the Special Operations Division, where my primary

duties were to conduct narcotics and organized crime investigations I have personally

 

 

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 5 of 15 Page|D 5

initiated and conducted numerous narcotics investigations including multiple-defendant
organized crime cases
This affidavit is intended to show only that there is probable cause for the
requested warrant and does not set forth all of my knowledge about the matters related to
the warrant.
Source of Afiiant’s Information
2. l make this affidavit based upon personal knowledgederived from my
participation in this investigation and upon information I believe to be reliable from the
following sources:
A. my experience investigating the distribution of illegal controlled substances
and the laundering and transportation of drug proceeds;
B. oral and written reports, and documents about this investigation that l have
received from members of the DEA and the Potter County Sheriff’ s Office;
C. discussions I have had personally concerning this investigation with federal
and state investigators who are experienced in investigating criminal
organizations involved in drug trafficking;
Purpose of this Affidavit
3. The information contained in this Affidavit is submitted for the sole purpose of
supplying probable cause for the issuance of a search warrant for the subject electronic
communications device. As shown in the following paragraphs this device is being used

in furtherance of narcotics trafficking There is probable cause to believe that evidence

and instrumentalities of the offenses described herein continue to be located in the subject

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 ,Page 6 of 15 Page|D 6

electronic communications device. The warrant is also being sought to discover evidence
pertaining to: (l) possession with intent to distribute a controlled substance namely
methamphetamine, in violation of Title 21, United States Code, Section 84l(a)(l).
Device to be Searched
4. l declare that the facts contained in this Affidavit show that there is probable

cause to search the following electronic communications device:

a. There is in Potter County, Texas, a suspected electronic communications
device (hereinafter referred to as “suspected device”) and more specifically
described as a black LG cell phone Model: LGMP26O with IMEI: 35 5266-
08-676836-1 (DEA Exhibit N-Z). The suspected device is currently
secured at the Amarillo HIDTA office located at 205 Southeast 5th Avenue,
Amarillo, Texas.

b. The suspected device is owned by or was in the possession of David
Dwight Hilliard Jr, on November 19, 2018.

c. The suspected device which contains the data and information sought is
currently in the care, custody, control and management of the members of
the Amarillo HIDTA Task Force.

Electronic Storage and Forensic Analysis
5. A wireless telephone (or mobile telephone, or cellular telephone) is a handheld

wireless device used for voice and data communication through radio signals These

telephones send signals through networks of transmitter/receivers enabling

 

 

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 7 of 15 Page|D 7

communication with other wireless telephones or traditional “land line” telephones A
wireless telephone usually contains a “call log,” which records the telephone number,
date, and time of calls made to and from the phone. In addition to enabling voice
communications wireless telephones offer a broad range of capabilities These
capabilities include: storing names and phone numbers in electronic “address books or
contacts;” sending, receiving, and storing text messages and e-mail; taking, sending,
receiving, and storing still photographs and moving video; recording and maintaining
important notes and records; storing and playing back audio files; storing dates
appointments and other information on personal calendars; and accessing and
downloading information from the Internet. Wireless telephones may also include global

positioning system (“GPS”) technology for determining the location of the device.

6. Based on my knowledge, training, and experience, l know that electronic
devices can store information for long periods of time. Similarly, things that have been
viewed via the Internet are typically stored for some period of time on the device._ This
information can sometimes be recovered with forensic tools Examining data stored on
devices of this type can uncover, among other things evidence that reveals or suggests

who possessed or used the device.

7. There is probable cause to believe that things that were once stored on the
devices may still be Stored there, for at least the following reasons:
a. Based on my knowledge, training, and experience, l know that files or

remnants of such files can be recovered from electronic devices months or

 

 

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 8 of 15 Page|D 8

even years after they have been downloaded onto a storage medium, deleted, or
viewed via the Internet. Electronic files downloaded to a storage medium can
be stored for years at little or no cost. Even when files have been deleted, they
can be recovered months or years later using forensic tools This is so because
when a person “deletes” a file on an electronic device, the data contained in the
file does not actually disappear; rather, that data remains on the storage
medium until it is overwritten by new data.

b. Therefore, deleted files or remnants of deleted files may reside in free space
or slack space_that is in space on the storage medium that is not currently
being used by an active file-for long periods of time before they are
overwritten. In addition, an electronic device’s operating system may also
keep a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files storage media on these electronic
devices contain electronic evidence of how a device has been used, what it has
been used for, and who has used it. To give a few examples this forensic
evidence can take the form of operating system configurations artifacts from
operating system or application operation, file system data structures and
virtual memory “swap” or paging files Users of electronic devices typically
do not erase or delete this evidence, because special software is typically
required for that task. However, it is technically possible to delete this

information.

 

 

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 9 of 15 Page|D 9

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

8. As further described in Attachment B, this application seeks permission to
locate not only electronically stored information that might serve as direct evidence of the
crimes described in the warrant, but also forensic evidence that establishes how the
electronic devices were used, the purpose of its use, who used it, and when it was used.
There is probable cause to believe that this forensic electronic evidence might be on the
electronic device because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file). Virtual memory paging systems can leave traces of
information on the storage medium that show what tasks and processes were
recently active. Web browsers e-mail programs and chat programs store
configuration information on the storage medium that can reveal information
such as online nicknames and passwords. Operating systems can record
additional information, such as the attachment of peripherals the attachment
of USB flash storage devices or other external storage media, and the times
the device was in use, System files can record information about the dates

files were created and the sequence in which they were created.

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 10 of 15 Page|D 10

b. Forensic evidence on a device can also indicate who has used or controlled
the device. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence

c. A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of
their use, who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a
dynamic process Electronic evidence is not always data that can be merely
reviewed by a review team and passed along to investigators Whether data
stored on an electronic device is evidence may depend on other information
stored on the device and the application of knowledge about how a device
behaves. Therefore, contextual information necessary to understand other
evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium.

F acts in Support of Probable Cause

Affiant does believe that searching the device identified in this affidavit is likely to

produce evidence that the offenses described herein has been, is or will be committed

and that the person or persons and/or the suspected party has committed, is committing,

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 11 of 15 Page|D 11

or will commit the offenses

9. On November 19, 2018, Potter County Sheriff’s Department Deputy Joshua
Newlun was in a marked unit working routine patrol on I-40 in Potter County, Texas. At
approximately 2:06 p.m., Deputy Newlun stopped a 2007 Ford Edge for speeding and
following too closely at approximately mile marker 52. Upon making contact with the
driver of the vehicle, who was later identified as Laryssa Marie Brown, Deputy Newlun
noticed indicators of possible criminal activity. Deputy Newlun noticed signs of l
nervousness Brown’s pulse from her carotid artery was visible through her neck during
the initial stop. Once she was seated in Deputy Newlun’s patrol car and he explained to
her that she would be receiving a warning, she did appear to calm down. Deputy Newlun
did speak to Brown about the details of the trip including the purpose and the destination
Deputy Newlun did also speak to the passenger, David Dwight Hilliard Jr about the
details of the trip. When Deputy Newlun returned to his patrol unit where Brown was
still seated, she was again visibly nervous There were inconsistencies in their stories
Brown gave only vague answers to who they were going to New Mexico to see, stating
they were her cousins Hilliard stated they were going to see her grandparents

10. Deputy Newlun did ask Brown for consent to search the vehicle, which
she granted. Both suspects did tell Deputy Newlun that everything in the vehicle
belonged to them, and no one else had access to the vehicle to place things in the vehicle.
While searching the vehicle Deputy Newlun located a paper shopping bag in the back
seat that he had previously observed between the legs of Hilliard when they were first

stopped. Inside the bag was a white box. When removing the box Deputy Newlun noticed

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 12 of 15 Page|D 12

it to be heavy. lnside the box Deputy Newlun located four vacuum sealed bags of a blue
crystal substance, and 2 vacuum sealed bags of an off white crystal substance, all of
which is believed to be methamphetamine One of the bags of blue crystals was field
tested, and did give a positive indicator for the presence of methamphetamine, with a
total gross weight of 2.9 kilograms This quantity of narcotics is consistent with
distribution, as opposed to someone’s personal use. The suspects and the vehicle were
transported to the Potter County maintenance barn for processing

ll. DEA Task Force Officer Chris Walters and Task Force Officer Jose Barron
did respond to the Potter County maintenance barn. Deputy Newlun placed both suspects
in chairs in the bay area of the barn. Deputy Newlun asked each of them to identify
which phone was theirs and Hilliard identified the LG cell phone (DEA Exhibit N-2) as
his Both suspects were interviewed separately, with Brown being interviewed first.
TFO Walters did read Brown her Mirana’a wamings, which she stated she understood and
she agreed to speak to agents Brown said she did not have a lot of details that could help
her. Brown said she doesn’t know as much as we think she knows A short time later
Brown stated she wanted a lawyer. The interview was then terminated and the recorder
was turned off. Brown was told we were going to interview Hilliard. Brown was told
that if she changed her mind and wanted to speak to Agents again to let us know; Brown
said she didn’t know how she could help, that she was just supposed to take it to her
home and they would get it later. Brown was escorted back to the bay area of the barn so
Agents could interview Hilliard.

l2. TFO Walters and TFO Barron then interviewed Hilliard. TFO Walters did

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 13 of 15 Page|D 13

read Hilliard his Miranda Warnings which he stated he understood and he agreed to
speak to agents Hilliard was very quiet and did not answer several of the questions TFO
Walters asked him. Hilliard said he has no information Hilliard asked where the stuff
was going and he said not with him. Hilliard did later ask for an attorney, and the
interview was terminated.

13. After both interviews were concluded, Hilliard was permitted to use his cell
phone (DEA Exhibit N-2) to call his family to inform them that he had been arrested.
Hilliard unlocked his cell phone using his PIN number prior to making the call.

14. The Affiant took possession of the suspected device and then and
transported it to Amarillo, Texas as evidence. Affiant believes the suspected device
(DEA Exhibit N-2) will contain information about Hilliard’s travels while transporting
the methamphetamine such as their destination. Affiant also believes the suspected
device will have communications with Brown to coordinate his assistance in transporting
the methamphetamine

15. The Affiant from'being involved with countless investigation involving the
smuggling and transportation of controlled substances into and across the United States
knows it is the common practice for couriers to utilize a cell phone to maintain contact
with the owner of the controlled substance for whom the couriers is working for. The
owners of the controlled substance are placing the courier in possession of large amounts
of a controlled substance with a whole sale value often times in the hundreds of
thousands of dollars and a street level value often times in the millions of dollars The

owner of the controlled substance directing the courier will most often not be the true

 

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 14 of 15 Page|D 14

owner of the narcotics and will most certainly have someone to answer to above them,
The Affiant knows from training and experience that the owner of the controlled
substance is risking heavy consequences including physical injury or death to them or
even their family if the controlled substance becomes missing. The Affiant when
searching cellular phones in possession of narcotics couriers in the past has found on
nearly each and every occasion the narcotics couriers’ cellular device contained evidence
of their narcotics trafficking activity. This evidence included but wasn’t limited to
photographs videos text messages emails, location data, call logs and contacts. The
information unveiled the courier’s illegal activities and other co-conspirators that were
involved with the trafficking of the controlled substances The Affiant from training and
experience has found the courier of the controlled substance normally needs to check in
with the person whom is directing them at least once a day if not several times a day.
The Affiant knows in some cases the person directing the courier will even track the
courier utilizing the cellphone. In the investigations where the Affiant has found the
courier doesn’t need to check frequently is where the courier has made countless
deliveries for the drug trafficking organization and is well trusted. ln these cases the
courier at a minimum still had the contacts and in their cellular device for the person
directing them to deliver the narcotics for and or the person they were delivery the
narcotics to.
Conclusion
Your Affiant submits that based upon the above facts there is probable cause to

believe that David Dwight Hilliard has committed the offenses of Possession with Intent

 

Case 2:18-mj-00177-BR Document 1 Filed 11/28/18 Page 15 of 15 Page|D 15

to Distribute a controlled substance, in violation of Title 21, United States Code, Section
84l(a)(l). l further believe that there is probable cause to believe that evidence,
contraband, fruits of crime, items illegally possessed, and property designed for use,
intended for use, and used in committing this crime (as itemized in Attachment B to the
Application for Search Warrant) will be found in the black LG cell phone Model:
LGMP260 with IMEI: 35 5266-08-676836-1 (DEA Exhibit N-2). Accordingly, l
respectfully ask for a warrant to search the premises under Rule 41 of the Federal Rules

of Criminal Procedure.

f/LMS'

Chris Walters
Task Force Officer
Drug Enforcement Administration

SUBSCRIBED AND SWORN TO BEFORE ME on this 981 day of November, 2018.

dba M/,ans~

Lee Ann Reno
UNITED STATES MAGISTRATE JUDGE

@M>e/eee£ee/

Anna Marie Bo;fl

Assistant Uni d Sta es Attorney

 

